     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 1 of 17 Page ID #:76



     STEVEN D. RUBIN (Bar No. 149975)
 1   steve@rubinattorneys.com
     THE LAW OFFICE OF STEVEN D. RUBIN
 2   A PROFESSIONAL CORPORATION
     1912 Broadway, Suite 105
 3   Santa Monica, California 90404
     Tel. (310) 453-7812
 4   Fax. (310) 496-1686
 5   Attorney for Plaintiff,
     Zyppah, Inc.
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ZYPPAH, INC., a Nevada corporation, )   CASE NO.: 2:19-cv-03192-DSF-E
11                                       )
                  Plaintiff,             )
12                                       )   FIRST AMENDED COMPLAINT
     v.                                  )   FOR INJUNCTIVE RELIEF AND
13                                       )   DAMAGES:
     ZYPPAH DIRECT, an unknown           )
14   business entity, Anthony Michael    )      1. Trademark infringement and
     Mitchell aka Anthony Mitchell, an   )         counterfeiting (15 U.S.C. §
15   individual, and DOES 1 TO 50,       )         1114);
     inclusive,                          )      2. False Designation of Origin (15
16                                       )         U.S.C. § 1125(a));
                  Defendants.            )      3. Claim for Injunctive Relief
17                                       )         Under the Anticybersquatting
                                         )         Consumer Protection Act (15
18                                       )         U.S.C. § 1125(d));
                                         )      4. Violation of California Unfair
19                                       )         Competition Act (Cal. Bus. &
                                         )         Prof. Code § 17200);
20                                       )      5. Civil Conspiracy
21                                                 (DEMAND FOR JURY
                                                   TRIAL)
22

23

24

25


                                            1
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 2 of 17 Page ID #:77




 1                              FIRST AMENDED COMPLAINT
 2          Plaintiff Zyppah, Inc., a Nevada corporation (“Zyppah”) hereby brings the
 3   present action against Zyppah Direct, an unknown entity (“Zyppah Direct”),
 4   Anthony Michael Mitchell aka Anthony Mitchell, an individual, and Defendants
 5   DOES 1-50 (collectively, “Defendants”), and alleges as follows:
 6                              I. JURISDICTION AND VENUE
 7          1.     This Court has original subject matter jurisdiction over the claims in
 8   this action pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq.
 9   28 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331. This Court has jurisdiction over the
10   claims in this action that arise under the laws of the State of California pursuant to
11   28 U.S.C. § 1367(a), because the state law claims are so related to the federal
12   claims that they form part of the same case or controversy and derive from a
13   common nucleus of operative facts.
14          2.     Venue is proper in this Court pursuant 28 U.S.C. § 1391, and this
15   Court may properly exercise personal jurisdiction over Defendants since each of
16   the Defendants directly targets business activities toward consumers in California
17   and causes harm to Zyppah’s business within this Judicial District. Through the
18   fully interactive commercial Internet website operating under the domain name
19   <zyppahdirect.com> and/or the online marketplace account of the same name
20   (collectively, the “Defendant Internet Stores”), each of the Defendants has targeted
21   and solicited sales from California residents by operating online stores that offer
22   shipping to California, accept payment in U.S. dollars and, on information and
23   belief, has sold counterfeit Zyppah products to residents of California. Each of the
24   Defendants is committing tortious acts in California, is engaging in interstate
25


                                            2
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 3 of 17 Page ID #:78




 1   commerce, and has wrongfully caused Zyppah substantial injury in the State of
 2   California.
 3                                          II. INTRODUCTION
 4          3.     This action has been filed by Zyppah to combat the past and continued
 5   unlawful use of the Defendant Internet Stores which trade upon Zyppah’s
 6   reputation and goodwill by selling and/or offering for sale unlicensed and
 7   counterfeit products featuring the Zyppah trademark. Zyppah has been and
 8   continues to be irreparably damaged through consumer confusion, dilution, and
 9   tarnishment of its valuable Zyppah trademark as a result of Defendants’ actions
10   and seeks injunctive and monetary relief.
11                                          III. THE PARTIES
12   Plaintiff
13          4.     Plaintiff Zyppah is well-known throughout the United States and
14   elsewhere as the manufacturer and source of the Zyppah hybrid oral appliance with
15   Zyppah’s patented tongue elastic, that ends snoring by addressing the root cause,
16   the tongue (the “Zyppah Mouthpiece”). The Zyppah Mouthpiece is distributed and
17   sold to consumers throughout the United States through the <zyppah.com>
18   website, telephone order lines, and Sleep Certified® dentists and physicians.
19          5.     Since acquiring the Zyppah trademark and the goodwill of the
20   business in 2012, Zyppah has continuously sold the Zyppah Mouthpiece under the
21   Zyppah trademark (the “Zyppah Trademark”). Zyppah has built substantial
22   goodwill in the Zyppah Trademark. The Zyppah Trademark is famous and a
23   valuable asset of Zyppah.
24          6.     Zyppah’s founder, Jonathan Greenburg, DDS (“Dr. Greenburg”),
25   holds registrations for the Zyppah Trademark (and stylized and related variations

                                            3
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 4 of 17 Page ID #:79




 1   thereof) in the United States, including U.S. Trademark Registration No.’s
 2   4,269,506. The Zyppah Trademark has been used continuously since at least as
 3   early as 2012. A true and correct copy of United States Registration No. 4,269,506
 4   is attached hereto as Exhibit 1. This registration is valid and subsisting. By
 5   permission of Dr. Greenburg, Zyppah has the exclusive right to use the registered
 6   trademarks, including the Zyppah Trademark.
 7          7.     The Zyppah Trademark is distinctive when applied to oral appliances
 8   for the prevention of snoring, signifying to the purchaser that the products come
 9   from Zyppah and are manufactured to Zyppah’s quality standards. Whether
10   Zyppah manufactures the products itself or licenses others to do so, Zyppah has
11   ensured that products bearing its trademarks are manufactured to the highest
12   quality standards. Zyppah’s products branded under the Zyppah Trademark have
13   been widely accepted by the public and are enormously popular as demonstrated
14   by over ten million dollars in sales last year. In view of its popularity, the Zyppah
15   Trademark is a famous mark.
16   The Defendants
17          8.     Defendants are individuals and business entities who, upon
18   information and belief, reside in the People’s Republic of China or other foreign
19   jurisdictions. Defendants conduct business throughout the United States, including
20   within the State of California and this Judicial District, through the operation of the
21   fully interactive commercial websites operating under the Defendant Internet
22   Stores. Each Defendant targets California residents and has offered to sell, and on
23   information and belief, has sold and continues to sell his/her/its products to
24   consumers within the State of California. On information and belief Defendant
25   Anthony Michael Mitchell is believed to be an individual residing in Nevada with

                                            4
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 5 of 17 Page ID #:80




 1   an address at 705 Respectful Ridge Ct. Henderson, NV 89012 with potential
 2   additional addresses at 1124 Plantation Ct. Apt B, Las Vegas, Nevada, 89117; 362
 3   Eveningside Avenue, Henderson, Nevada, 89012; 367 Eveningside Avenue,
 4   Henderson, Nevada, 89012; 1680 Amador Lane, Henderson, Nevada, 89012; C/O
 5   Bail Bond Recovery, LLC, 270 Single Petal Street, Henderson, Nevada, 89074.
 6   Mr. Mitchell is also believed to live from time to time in Mexico. Mr. Mitchell is
 7   also believed to run his business operations relating to this lawsuit at the following
 8   address: 3501 Jack Northup Ave, Suite #KV342 Hawthorne, CA 90250.
 9          9.     On information and belief, Defendants are an interrelated group of
10   counterfeiters acting in active concert or copying from each other and are
11   knowingly and willfully manufacturing, importing, distributing, offering for sale,
12   and selling products bearing counterfeit versions of the Zyppah Trademark to
13   California residents. Defendants are directly and personally contributing to,
14   inducing, and engaging in the sale of counterfeit Zyppah products as alleged
15   herein, and on information and belief, oftentimes as partners, co-conspirators,
16   and/or suppliers in the same transaction, occurrence, or series of transactions or
17   occurrences. The counterfeit products for sale on the Defendant Internet Stores
18   bear similar irregularities and indicia of being counterfeit to one another, indicating
19   that the counterfeit products were manufactured by and come from a common
20   source and that Defendants are interrelated. In addition, the websites linked to the
21   Defendant domain name <zyppahdirect.com> include multiple similarities, such as
22   page layout, payment methods, check-out methods, hosting services, text, and
23   copyright-protected images copied from Zyppah’s <zyppah.com> website.
24          10.    On information and belief, the registrar of the domain name
25   <zyppahdirect.com> is GoDaddy.com, LLC. The registrant organization of the

                                            5
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 6 of 17 Page ID #:81




 1   domain name is Domains By Proxy, LLC (“DBP”). DBP does not disclose the
 2   name of the persons (the registrants) who register domain names with their
 3   service. DBP’s trademark registered with the United States Patent and Trademark
 4   Office, Reg. No. 2,814,224, reads as follows: “Your Identity Is Nobody’s Business
 5   But Ours,” and DBP’s registration certificate provides that DBP’s trademark is
 6   “For: Registration of Domain Names On Behalf Of Others For Identification Of
 7   Users On A Global Computer Network, In Class 42 (U.S. CLS. 100 and 101).” By
 8   utilizing the services of DBP, Defendants conceal their names and identities. On
 9   information and belief, Defendants will continue to register new Internet stores
10   using the domain name <zyppahdirect.com>, as well as other unknown fictitious
11   names and addresses, for the purpose of selling counterfeit Zyppah products unless
12   temporarily, preliminarily, and permanently enjoined. However, Defendants use at
13   least the name Zyppah Direct to conduct their counterfeit businesses.
14          11. Defendants DOES 1 through 50, inclusive, are sued herein under
15   fictitious names. Their true names and capacities are unknown to Zyppah. When
16   their true names and capacities are ascertained, Zyppah will amend this first
17   amended complaint by inserting their true names and capacities herein. Zyppah is
18   informed and believes and thereon alleges that each of the fictitiously named
19   defendants is responsible in some manner for the occurrences herein alleged, and
20   that Zyppah’s damages as herein alleged were proximately caused by such
21   defendants.
22                          IV. DEFENDANTS’ UNLAWFUL CONDUCT
23          12.    Defendants engage in the offering for sale and the sale of counterfeit
24   Zyppah products bearing the Zyppah Trademark within this Judicial District
25   through the Defendant Internet Stores. Defendants, upon information and belief,

                                            6
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 7 of 17 Page ID #:82




 1   also operate additional websites and marketplace accounts which promote and
 2   offer for sale counterfeit goods under domain names not yet known to Zyppah.
 3   Defendants have purposefully directed their illegal activities toward the United
 4   States and consumers in the State of California through advertisement, offering for
 5   sale, and sale of counterfeit Zyppah products into this State.
 6          13.    Defendants, without any authorization or license from Zyppah, have
 7   knowingly and willfully used and continue to use the Zyppah Trademark in
 8   connection with the advertisement, offering for sale, and sale of counterfeit Zyppah
 9   products into the United States and California over the Internet. Each Defendant
10   Internet Store offers shipping to California residents and, on information and
11   belief, each Defendant has sold counterfeit Zyppah products into California.
12          14.    Defendants facilitate sales by designing their websites and/or
13   marketplace listings so that they appear to unknowing consumers to be authorized
14   online retailers or outlet stores selling genuine Zyppah products. The websites are
15   sophisticated in appearance, written in English, and accept payment in U.S. dollars.
16          15.    The Defendant Internet Stores incorporate the Zyppah Trademark into
17   the URL, and includes Zyppah’s copyright-protected content, images, and product
18   descriptions, making it very difficult for a consumer to distinguish such counterfeit
19   sites from Zyppah’s authorized websites.
20          16.    On information and belief, the Defendant Internet Stores accept
21   payment via credit card and/or PayPal and ship the counterfeit products via the
22   U.S. Postal Service and ecommerce fulfillment centers.
23          17.    Defendants’ use of the Zyppah Trademark in connection with the
24   advertising, distribution, offering for sale, and sale of counterfeit Zyppah products,
25   including the sale of counterfeit Zyppah products into California, is likely to cause

                                            7
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 8 of 17 Page ID #:83




 1   and has caused confusion, mistake, and deception by and among consumers and is
 2   irreparably harming Zyppah.
 3          18.    The Zyppah Mouthpiece is registered as a Class II medical device
 4   with the U. S. Food & Drug Administration (“FDA”) for which a prescription is
 5   necessary because of serious and sometimes even life-threatening conditions
 6   associated with snoring. Defendants and all who facilitate the sales of the
 7   counterfeit Zyppah products must be held responsible and must provide Zyppah
 8   with information regarding the purchasers of the counterfeit Zyppah products so
 9   Zyppah can protect its brand, its business, its affairs with the FDA, and the
10   population at large.
                                     COUNT I
11
                            TRADEMARK INFRINGEMENT AND
12                          COUNTERFEITING (15 U.S.C. § 1114)
13          19.    Zyppah re-alleges and incorporates by reference the allegations set
14   forth in paragraphs 1 through 18.
15          20.    This is a trademark infringement action against Defendants based on
16   their unauthorized use in commerce of counterfeit imitations of the registered
17   Zyppah Trademark in connection with the sale, offering for sale, distribution,
18   and/or advertising of infringing goods. The Zyppah Trademark is a highly
19   distinctive mark. Consumers have come to expect the highest quality from
20   Zyppah’s products sold or marketed under the Zyppah Trademark.
21          21.    Defendants have sold, offered to sell, marketed, distributed, and
22   advertised, and on information and belief are still selling, offering to sell,
23   marketing, distributing, and advertising products bearing counterfeit reproductions
24   of the Zyppah Trademark without Zyppah’s permission.
25


                                            8
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 9 of 17 Page ID #:84




 1          22.    Upon information and belief, Defendants have knowledge of
 2   Zyppah’s rights in the Zyppah Trademark and are willfully infringing and
 3   intentionally using counterfeits of the Zyppah Trademark. Defendants’ willful,
 4   intentional and unauthorized use of the Zyppah Trademark is likely to cause and is
 5   causing confusion, mistake, and deception as to the origin and quality of the
 6   counterfeit goods among the general public.
 7          23.    Defendants’ illegal activities constitute trademark infringement and
 8   counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.
 9          24.    Zyppah has no adequate remedy at law, and if Defendants’ actions are
10   not enjoined, Zyppah will continue to suffer irreparable harm to its reputation and
11   the goodwill of its well-known Zyppah Trademark.
12          25.    The injuries and damages sustained by Zyppah have been directly and
13   proximately caused by Defendants’ wrongful reproduction, use, advertisement,
14   promotion, offering to sell, and sale of counterfeit Zyppah products.
                                          COUNT II
15
              FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))
16
            26.    Zyppah hereby re-alleges and incorporates by reference the
17
     allegations set forth in paragraphs 1 through 25.
18
            27.    Defendants’ promotion, marketing, offering for sale, and sale of
19
     counterfeit Zyppah products has created and is creating a likelihood of confusion,
20
     mistake, and deception among the general public as to the affiliation, connection,
21
     or association with Zyppah or to the origin, sponsorship, or approval of
22
     Defendants’ counterfeit Zyppah products by Zyppah.
23
            28.    By using the Zyppah Trademark on the counterfeit products,
24
     Defendants create a false designation of origin and a misleading representation of
25
     fact as to the origin and sponsorship of the counterfeit products.
                                            9
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 10 of 17 Page ID #:85




 1          29.    Defendants’ false designation of origin and misrepresentation of fact
 2   as to the origin and/or sponsorship of the counterfeit products to the general public
 3   is a violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.
 4          30.    Zyppah has no adequate remedy at law and, if Defendants’ actions are
 5   not enjoined, Zyppah will continue to suffer irreparable harm to its reputation and
 6   the goodwill of its Zyppah brand.
                               COUNT III
 7
              CLAIM FOR INJUNCTIVE RELIEF UNDER THE
 8    ANTICYBERSQUATTING CONSUMER PROTECTION ACT (15 U.S.C. §
                   1125(d)) AS TO THE DEFENDANTS
 9
      OPERATING A DEFENDANT DOMAIN NAME INCORPORATING THE
10                      ZYPPAH TRADEMARK

11          31.    Zyppah hereby re-alleges and incorporates by reference the

12
     allegations set forth in paragraphs 1 through 30.

13
            32.    Zyppah has the exclusive right to use the Zyppah Trademark. The

14   Zyppah Trademark Registration (Exhibit 1) is in full force and effect. Additionally,

15
     the Zyppah Trademark is a famous mark pursuant to 15 U.S.C. § 1125 and was

16
     famous before and at the time of the registration of the domain names

17   <zyppahdirect.com>.

18
            33.    Upon information and belief, Defendants have acted with the bad faith

19
     intent to profit from the unauthorized use of the Zyppah Trademark and the

20   goodwill associated therewith by registering the domain name <zyppahdirect.com>

21
     which is identical to, confusingly similar to, or dilutive of the Zyppah Trademark.

22
            34.    Defendants have no intellectual property rights in or to the Zyppah

23   Trademark.

24
            35.    Defendants’ actions constitute cyberpiracy in violation of §43(d) of

25
     the Lanham Act, 15 U.S.C. §1125(d).

                                            10
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 11 of 17 Page ID #:86




 1          36.    Zyppah has no adequate remedy at law, and the registration and use of
 2   the domain name <zyppahdirect.com> has caused, is causing, and is likely to
 3   continue to cause substantial and irreparable injury to the public and to Zyppah.
                                          COUNT IV
 4
                        VIOLATION OF CALIFORNIA UNFAIR
 5           COMPETITION ACT (CAL. BUS. & PROF. CODE § 17200)
 6          37.    Zyppah hereby re-alleges and incorporates by reference the
 7   allegations set forth in paragraphs 1 through 36.
 8          38.    Defendants have engaged in acts violating California law including,
 9   but not limited to, passing off their products as those of Zyppah; causing a
10   likelihood of confusion and/or misunderstanding as to the source of their goods;
11   causing a likelihood of confusion and/or misunderstanding as to an affiliation,
12   connection, or association with Zyppah’s products; representing that their products
13   have Zyppah’s approval when they do not; and engaging in other conduct which
14   creates a likelihood of confusion or misunderstanding among the public.
15          39.    The foregoing Defendants’ acts constitute a violation of the California
16   Unfair Competition Action, Cal. Bus. & Prof. Code § 17200, et seq.
17          40.    Zyppah has no adequate remedy at law, and Defendants’ conduct has
18   caused Zyppah to suffer damage to its reputation and goodwill. Unless enjoined by
19   the Court, Zyppah will suffer future irreparable harm as a direct result of
20   Defendants’ unlawful activities.
                                            COUNT V
21
                                       CIVIL CONSPIRACY
22          41.    Zyppah hereby re-alleges and incorporates by reference the
23   allegations set forth in paragraphs 1 through 40.
24          42.    On or about June 25, 2018, Defendants, and each of them, knowingly
25   and willfully conspired and agreed among themselves to:
                                            11
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 12 of 17 Page ID #:87




 1          a.     Engage in the offering for sale, the sale, and the shipping and
 2                 delivery, of counterfeit Zyppah products bearing the Zyppah
 3                 Trademark within this Judicial District through the Defendant Internet
 4                 Stores;
 5          b.     Without any authorization or license from Zyppah, knowingly and
 6                 willfully use and continue to use the Zyppah Trademark in connection
 7                 with the advertisement, offering for sale, and sale of counterfeit
 8                 Zyppah products into the United States and California over the
 9                 Internet;
10          c.     Facilitate sales by designing their websites and/or marketplace listings
11                 so that they appear to unknowing consumers to be authorized online
12                 retailers or outlet stores selling genuine Zyppah products. The
13                 websites are sophisticated in appearance, written in English, and
14                 accept payment in U.S. dollars; and
15          d.     To incorporate the Zyppah Trademark into the Defendant Internet
16                 Stores’ URL, and include Zyppah’s copyright-protected content,
17                 images, and product descriptions, making it very difficult for a
18                 consumer to distinguish such counterfeit sites from Zyppah’s
19                 authorized websites.
20          43.    Defendants, and each of them, did the acts and things herein alleged
21   pursuant to, and furtherance of, the conspiracy and above-alleged agreement.
22          44.    Defendants, and each of them, furthered the conspiracy by
23   cooperation with or lent aid and encouragement to or ratified and adopted the acts
24   of each of the other Defendants as to each of the actions set forth in Paragraph 42
25   of this First Amended Complaint.

                                            12
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 13 of 17 Page ID #:88




 1          45.    Plaintiff is informed and believes and thereon alleges that the last
 2   overt act in pursuance of the above-described conspiracy occurred on or about
 3   February 24, 2019, on which date an order for a counterfeit Zyppah Mouthpiece
 4   sold through the <zyppahdirect.com> website was fulfilled by an ecommerce
 5   fulfillment center.
 6          46.    As a proximate result of the wrongful acts herein alleged, Zyppah has
 7   been generally damaged.
 8          47.      In doing the things herein alleged, Defendants acted willfully and
 9   with the intent to cause injury to Zyppah. Defendants were therefore guilty of
10   malice and/or oppression and/or fraud in conscious disregard of Zyppah’s rights,
11   thereby warranting an assessment of punitive damages in an amount appropriate to
12   punish Defendants and deter others from engaging in similar misconduct.
13                                    PRAYER FOR RELIEF
14   WHEREFORE, Zyppah prays judgment against Defendants as follow:
15   1) That Defendants, their officers, agents, servants, employees, attorneys,
16   confederates, and all persons acting for, with, by, through, under, or in active
17   concert with them be temporarily, preliminarily, and permanently enjoined and
18   restrained from:
19          a.     using the Zyppah Trademark or any reproductions, counterfeit copies,
20                 or colorable imitations thereof in any manner in connection with the
21                 distribution, marketing, advertising, offering for sale, or sale of any
22                 product that is not a genuine Zyppah product or is not authorized by
23                 Zyppah to be sold in connection with the Zyppah Trademark;
24          b.     passing off, inducing, or enabling others to sell or pass off any product
25                 as a genuine Zyppah product or any other product produced by

                                            13
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 14 of 17 Page ID #:89




 1                 Zyppah that is not Zyppah’s or not produced under the authorization,
 2                 control, or supervision of Zyppah and approved by Zyppah for sale
 3                 under the Zyppah Trademark;
 4          c.     committing any acts calculated to cause consumers to believe that
 5                 Defendants’ products are those sold under the authorization, control,
 6                 or supervision of Zyppah, or are sponsored, approved by, or
 7                 connected with Zyppah;
 8          d.     further infringing the Zyppah Trademark and damaging Zyppah’s
 9                 goodwill;
10          e.     otherwise competing unfairly with Zyppah in any manner;
11          f.     shipping, delivering, holding for sale, transferring or otherwise
12                 moving, storing, distributing, returning, or otherwise disposing of, in
13                 any manner, products or inventory not manufactured by or for
14                 Zyppah, nor authorized by Zyppah to be sold or offered for sale, and
15                 which bear any Zyppah trademark, including the Zyppah Trademark
16                 or any reproductions, counterfeit copies, or colorable imitations
17                 thereof;
18          g.     using, linking to, transferring, selling, exercising control over, or
19                 otherwise owning the Defendant Internet Stores, the Online
20                 Marketplace Accounts, the domain name <zyppahdirect.com>, or any
21                 other domain name or online marketplace account that is being used
22                 to sell counterfeit Zyppah products; and
23          h.     operating      and/or    hosting   websites   at   the   domain   name
24                 <zyppahdirect.com>        and any other domain names registered or
25                 operated by Defendants that are involved with the distribution,

                                            14
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 15 of 17 Page ID #:90




 1                 marketing, advertising, offering for sale, or sale of any product that is
 2                 not a genuine Zyppah product or not authorized by Zyppah to be sold
 3                 in connection with the Zyppah Trademark; and
 4   2) That Defendants, within fourteen (14) days after service of judgment with notice
 5   of entry thereof upon them, be required to file with the Court and serve upon
 6   Zyppah a written report under oath setting forth in detail the manner in which
 7   Defendants have complied with paragraph 1, a through h, supra;
 8

 9   3) Entry of an Order that the domain name registries for the domain name
10   <zyppahdirect.com>, namely, GoDaddy.com, LLC, and Domains By Proxy, LLC,
11   within two (2) business days of receipt of this Order, shall unlock and change the
12   registrar of record for the domain name <zyppahdirect.com> to a registrar of
13   Zyppah’s selection until further ordered by this Court, and that the domain name
14   registrars    take    any     steps    necessary   to   transfer   the   domain   name
15   <zyppahdirect.com> to a registrar of Zyppah’s selection until further ordered by
16   this Court;
17

18   4) Entry of an Order that, upon Zyppah’s request, those in privity with Defendants
19   and those with notice of the injunction, including any online marketplaces, Internet
20   search engines, Web hosts, social media websites, domain-name registrars, and
21   domain name registries that are provided with notice of the injunction, cease
22   facilitating access to any and all websites and accounts through which Defendants
23   engage in the sale of counterfeit products bearing the Zyppah Trademark;
24

25


                                            15
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 16 of 17 Page ID #:91




 1   5) That Defendants account for and pay to Zyppah all profits realized by
 2   Defendants by reason of Defendants’ unlawful acts herein alleged and that the
 3   amount of damages for infringement of the Zyppah Trademark be increased by a
 4   sum not exceeding three times the amount thereof as provided by law;
 5

 6   6) In the alternative, that Zyppah be awarded statutory damages pursuant to 15
 7   U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the Zyppah
 8   Trademark and $100,000 per domain name pursuant to 15 U.S.C. § 1117(d);
 9

10   7) For exemplary or punitive damages;
11

12   8) That Zyppah be awarded its reasonable attorneys’ fees and costs; and
13

14   9) Award any and all other relief that this Court deems just and proper.
15

16   Dated: May 16, 2019
17
                                            LAW OFFICES OF STEVEN D. RUBIN
18
                                            A PROFESSIONAL CORPORATION
19
                                            By:___/s/_Steven Rubin_________
20
                                             Steven Rubin, Esq., Attorney
21                                             for Plaintiff Zyppah, Inc.

22

23

24

25


                                            16
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
     Case 2:19-cv-03192-DSF-E Document 15 Filed 05/22/19 Page 17 of 17 Page ID #:92




 1

 2

 3                                DEMAND FOR JURY TRIAL
 4   Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal
 5   Rules of Civil Procedure.
 6   Dated: May 16, 2019
 7
                                            LAW OFFICES OF STEVEN D. RUBIN
 8
                                            A PROFESSIONAL CORPORATION
 9
                                            By:___/s/_Steven Rubin_________
10                                           Steven Rubin, Esq., Attorney
11
                                               for Plaintiff Zyppah, Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                            17
     _________________________________________________________________________
                FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

     0003.1-ZYP (First Amended Complaint)
